EXHIBIT 10.1

SECOND AMENDMENT

TO

NOTE PURCHASE AGREEMENT

And

SECURITY AND PLEDGE AGREEMENTS

dated as of

September 26, 2006

among

DYNTEK, INC.,

DYNTEK SERVICES, INC.

and

THE PURCHASERS NAMED HEREIN


--------------------------------------------------------------------------------




SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND TO SECURITY AND PLEDGE
AGREEMENTS

THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT AND TO SECURITY AND PLEDGE
AGREEMENTS (this “Second Amendment”) dated as of September 26, 2006, is among
DYNTEK, INC., a Delaware corporation (the “Company”), DYNTEK SERVICES, INC., a
Delaware corporation (the “Subsidiary” and, together with the Company, the
“Debtors”), and the undersigned purchasers hereto (each individually a
“Purchaser” and collectively the “Purchasers”).

R E C I T A L S

A.            WHEREAS, the Company and the Purchasers are parties to that
certain Note Purchase Agreement dated as of March 8, 2006 (the “Purchase
Agreement”), as amended by that certain First Amendment to Note Purchase
Agreement dated as of June 15, 2006 (the “First Amendment”, and together with
the Purchase Agreement, the “Amended Purchase Agreement”), pursuant to which,
among other things, (i) the Company has issued and sold to the Purchasers an
initial aggregate principal amount of $6,700,000 of its senior secured
promissory notes (the “Senior Notes”), (ii) the Company has issued and sold to
Trust A-4 - Lloyd I. Miller (“Trust A-4”) junior secured convertible promissory
notes in the initial aggregate principal amount of $3,000,000 (the “First Junior
Note”) and $1,000,000 (the “Second Junior Note” and together with the First
Junior Note, the “Original Junior Notes”), respectively, and (iii) the parties
agreed that, upon the request of Lloyd I. Miller, III (“Miller”) or an affiliate
of Miller, and upon the consent of the Company, the Company shall issue and sell
to Miller or an affiliate of Miller up to an aggregate principal amount of
$3,000,000 of additional junior secured convertible promissory notes, pursuant
to the same terms and conditions as provided for with respect to the issuance of
the Original Junior Notes in the Amended Purchase Agreement;

B.            WHEREAS, as a condition to the Purchasers’ obligations to enter
into the Purchase Agreement and to extend credit to the Company thereunder, the
Debtors executed and delivered certain Security and Pledge Agreements (as
amended) (the “Security Agreements” and, collectively referred to herein with
the Purchase Agreement as the “Note Documents”), each dated as of March 8, 2006,
and amended as of June 15, 2006, by and between the Debtors and the Purchasers
(in respect of the Senior Notes) (the “Senior Security Agreement”) and by and
between the Debtors and Trust A-4 (in respect of the Original Junior Note) (the
“Junior Security Agreement”), as security for the payment and performance of all
obligations of the Debtors to the Purchasers and to guarantee all of the
obligations of the Debtors under the Purchase Agreement.

C.            WHEREAS, the Company wishes to issue and sell to Trust A-4 an
additional junior secured convertible promissory note in the initial principal
amount of $3,000,000 (the “Third Junior Note”), pursuant to the same terms and
conditions as provided for the Original Junior Notes in the Amended Purchase
Agreement.

D.            WHEREAS, the Company and the Purchasers have agreed that to
satisfy the purchase and sale of the Third Junior Note, Trust A-4 shall deliver
to the Company $3,000,000


--------------------------------------------------------------------------------




less the Purchaser’s reasonable estimated expenses to be paid by the Company
pursuant to Section 7.01 of the Purchase Agreement, and the Company (upon
receipt of same) shall issue in consideration thereof the Third Junior Note;

E.             WHEREAS, in order to satisfy the foregoing, both the Debtors and
the Purchasers have agreed to amend certain provisions of the Amended Purchase
Agreement and update the Disclosure Schedules to the Note Documents and the
Debtors have also agreed to ratify and affirm all of their respective
obligations under the Note Documents.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.       Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Amended Purchase
Agreement.  Unless otherwise indicated, all references to Sections in this
Second Amendment refer to Sections of the Amended Purchase Agreement.

Section 2.       Amendments to Amended Purchase Agreement.

2.1           Amendments to Introductory Recital

(a)           The definition of “Agreement” is hereby amended in its entirety to
read as follows:

“Agreement” means this Note Purchase Agreement, dated as of March 8, 2006,
between the Company and the Purchasers, as amended by each of the First
Amendment and Second Amendment, respectively, and as the same may be amended,
modified, supplemented or restated from time to time in accordance herewith.

(b)           The definition of “Second Amendment” is hereby inserted to read as
follows:

“Second Amendment” means the Second Amendment to Note Purchase Agreement, dated
as of September 26, 2006 by and among the Debtors and the Purchasers.

2.2           Further Amendments to Amended Purchase Agreement

(a)           Section 1.02 is hereby amended in its entirety to read as follows:

“The Company has authorized the issuance and sale to Miller or an affiliate of
Miller’s, the Company’s Junior Secured Convertible Promissory Notes, due
March 1, 2011 (the “Junior Note Maturity Date”), in the original aggregate
principal amount of up to $7,000,000.  The Company shall issue to Trust A-4,
dated as of March 8, 2006, a Junior Secured Convertible Promissory Note, in the
original principal amount of $3,000,000 (the “Original Junior Note”),


--------------------------------------------------------------------------------




due on the Junior Note Maturity Date.  The Original Junior Note will be
substantially in the form set forth in Exhibit F hereto.  The Company shall
issue to Trust A-4, a subsequent Junior Secured Convertible Promissory Note,
dated as of the date of the First Amendment, a Junior Secured Convertible
Promissory Note, in the original principal amount of $1,000,000 (the “Second
Junior Note”), due on the Junior Note Maturity Date.  The Second Junior Note
will be substantially in the form set forth in Exhibit G hereto.  The Company
shall issue to Trust A-4, a subsequent Junior Secured Convertible Promissory
Note, dated as of the date of the Second Amendment, a Junior Secured Convertible
Promissory Note, in the original principal amount of $3,000,000 (the “Third
Junior Note”), due on the Junior Note Maturity Date.  The Third Junior Note will
be substantially in the form set forth in Exhibit H hereto.  The Original Junior
Note, the Second Junior Note and the Third Junior Note shall each be referred to
herein as a “Junior Note” and, collectively with the Senior Notes, referred to
as the “Notes,” which term will also include any notes delivered in exchange or
replacement therefor.  All references to a Junior Note in the Note Documents
shall be deemed to be references to the respective Original Junior Note, the
Second Junior Note and the Third Junior Note.

(b)                                 The second sentence of Section 1.03 is
hereby amended in its entirety to read as follows:

“The consideration to be paid for the Notes will consist of $13,700,000 cash.”

(c)                                  The column in Schedule I which states the
Principal Amount of Junior Notes to be Purchased is hereby amended to state
“$7,000,000” instead of “$4,000,000.”

Section 3.  Updated Disclosure Schedules.  The Disclosure Schedules to the Note
Documents are modified as set forth in Exhibit A to this Second Amendment. 
Except with respect to Section 2.04 of the Updated Disclosure Schedules to the
Amended Purchase Agreement, the modification to the Disclosure Schedules only
adds information not previously disclosed in the Disclosure Schedules to the
Note Documents delivered on March 1, 2006.  Such modifications are not intended
and do not remove any information that had previously been disclosed by the
Debtors thereto.  The Debtors hereby represent and warrant to the Purchasers
that all of the information set forth in the Disclosure Schedules as modified
herein is true, correct and complete in its entirety.

Section 4.  Conditions Precedent.  This Second Amendment shall not become
effective until the date on which each of the following conditions are satisfied
(the “Effective Date”):

(a)           no Event of Defaults nor a breach of any representations and
warranties by the Debtors shall have occurred and be continuing as of the
Effective Date under the Note Documents (including after giving effect to the
terms of this Second Amendment);


--------------------------------------------------------------------------------




(b)           the representations and warranties in this Second Amendment shall
be true and correct in all material respects;

(c)           the parties shall have received this Second Amendment duly and
validly delivered and executed on behalf of the Debtors and the Purchasers;

(d)           Purchasers will have received an opinion of the Company’s counsel,
dated the Effective Date, with respect to legal matters customary for
transactions of this type, in a form reasonably acceptable to Purchasers and
counsel for Purchasers;

(e)           the Company’s representations and warranties contained herein will
be true, complete and correct on and as of the Effective Date, and the Chief
Financial Officer of the Company will have certified to such effect to
Purchasers in writing;

(f)            the Company will have performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by it prior to or at the Effective Date and the Chief
Financial Officer of the Company will have certified to the Purchasers in
writing to such effect and to the further effect that all of the conditions set
forth in this Section 3 have been satisfied;

(g)           all corporate and other proceedings to be taken by the Company in
connection with the transactions contemplated hereby and all documents incident
thereto will be satisfactory in form and substance to Purchasers and their
counsel, and Purchasers and their counsel will have received all such
counterpart originals or certified or other copies of such documents as they
reasonably may request;

(h)           Purchasers and its counsel will have received copies of the
following documents (i) a certificate of the Secretary of State of Delaware
dated as of a recent date as to the due incorporation and good standing of the
Company, the payment of all excise taxes by the Company and listing all
documents of the Company on file with said Secretary, (ii) a certificate of the
Secretary of the Company dated the date hereof certifying:  (A) that attached
thereto is a true and complete copy of all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Second Amendment, the issuance, sale and delivery of the Third Junior Note,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated by this
Second Amendment; and (B) to the incumbency and specimen signature of each
officer of the Company executing any of this Second Amendment, the Third Junior
Note and any certificate or instrument furnished pursuant hereto, and a
certification by another officer of the Company as to the incumbency and
signature of the officer signing the certificate referred to in this clause; and
(iii) such additional supporting documents and other information with respect to
the operations and affairs of the Company as the Purchasers or their counsel
reasonably may request.  All such documents will be satisfactory in form and
substance to the Purchasers and their counsel; and

(i)            the Company shall have issued and delivered the Third Junior
Note, dated the date hereof, in the original principal amount of $3,000,000 to
the address and attention as designated by Miller.


--------------------------------------------------------------------------------




Upon satisfaction of the foregoing conditions and receipt of the Third Junior
Note by Miller, Trust A-4 shall deliver to the Company $3,000,000 less the
Purchaser’s reasonable estimated expenses to be paid by the Company pursuant to
Section 7.01 of the Amended Purchase Agreement.

Section 5.  Miscellaneous.

5.1           Confirmation.  The provisions of the Note Documents, as amended by
this Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.

5.2           Ratification and Affirmation; Representations and Warranties.  The
Debtors each hereby (a) acknowledge the terms of this Second Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Note Document to which it is a party and
agrees that each Note Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein and (c) represents and warrants to the Purchasers that as of
the date hereof, after giving effect to the terms of this Second Amendment:  (i)
unless such representations and warranties are stated to relate to a specific
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such earlier date, all of the representations and
warranties contained in each Note Document to which it is a party are true and
correct, including without limitation, the information contained in the updated
Disclosure Schedules of the Note Documents attached hereto as Exhibit A, and
(ii) no Event of Default under the Amended Purchase Agreement nor Default under
the Security Agreements has occurred and is continuing.  Without limiting the
generality of the foregoing, each Debtor hereby acknowledges and agrees that the
Security Interest (as defined in the Junior Security Agreement) continues to
secure the payment and performance of the Obligations (as defined in the Junior
Security Agreement), including, without limitation, the Third Junior Note.  The
Company further represents and warrants to the Purchasers that from and after
the date of the Amended Purchase Agreement until the date of this Second
Amendment, no changes have been made to the Certificate of Incorporation of the
Company nor the Bylaws of the Company.

5.3           Further Assurances.  The parties agree to (i) execute and deliver,
or cause to be executed and delivered, all such other and further agreements,
documents and instruments and (ii) take or cause to be taken all such other and
further actions as any Purchaser may reasonably request to effectuate the intent
and purposes, and carry out the terms, of this Second Amendment.  As soon as
practicable following the effective date of this Second Amendment, and without
limiting the foregoing, the Company shall deliver a share certificate to the
Purchasers representing a 66.0% interest of DynTek Canada, Inc. along with an
undated stock power endorsed in blank and executed by an authorized signatory.
  

5.4           Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Second Amendment by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.


--------------------------------------------------------------------------------




5.5           ENTIRE AGREEMENT.  THIS SECOND AMENDMENT, THE AMENDED PURCHASE
AGREEMENT AND THE OTHER NOTE DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6           GOVERNING LAW.  THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.

5.7           Definitional Provision.  For purposes of clarification, any
reference to “Second Amendment to Note Purchase Agreement” or to “Second
Amendment” in any of the ancillary documents executed and delivered in
connection herewith shall refer to this Second Amendment to Note Purchase
Agreement and Security and Pledge Agreements.

[SIGNATURES BEGIN NEXT PAGE]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

DEBTORS:

 

 

 

DYNTEK, INC.

 

 

 

 

 

By:

/s/ Casper Zublin, Jr.

 

 

Name:

Casper Zublin, Jr.

 

 

Title:

Chief Executive Officer

 

 

 

 

DYNTEK SERVICES, INC.

 

 

 

 

 

By:

/s/ Casper Zublin, Jr.

 

 

Name:

Casper Zublin, Jr.

 

 

Title:

Chief Executive Officer

 

 

 

PURCHASERS:

SACC PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Tom Kelleher

 

 

Name:

Tom Kelleher

 

 

Title:

General Partner

 

 

 

 

 

 

LLOYD I. MILLER, III

 

 

 

 

 

By:

/s/ Lloyd I. Miller, III

 

 

Name: Lloyd I. Miller, III

 

 

 

TRUST A-4 - LLOYD I. MILLER

 

By: PNC Bank, National Association,

 

as Trustee

 

 

 

By:

/s/ Lloyd I. Miller, III

 

 

Name: Lloyd I. Miller, III

 

Title: Investment Advisor to Trustee

 

 


--------------------------------------------------------------------------------